Virgin, J.
An indictment must allege a particular day on which the offense was committed, even if it be set out with a continuando. Wells v. Commonwealth, 12 Gray, 326; Shorey v. Chandler, 80 Maine, 409; State v. Small, 80 Maine, 452.
The indictment in hand fixes the day at a date thirteen years before Maine became a sovereign state and more than forty years before the enactment of the statute which created the offense charged, — and is practically an impossible date and hence no date.
Moreover, the nol pros, struck out the allegation of any date, except those days named in the continuando, which leaves the indictment fatally defective on demurrer as was decided in the cases above cited.

Exceptions sustained.

Peters, C. J., Walton, Daneorth, Emery and Haskell, JJ., concurred.